Citation Nr: 0531045	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  98-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to an increased evaluation for residuals of 
traumatic neuropathy of the right saphenous nerve, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a separate rating for a post operative 
right thigh scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In September 2004, the Board denied 
entitlement to service connection for residuals of a cold 
injury to the ears and remanded the remaining issues to the 
RO for further development,

While the September 2004 Board remand characterized the 
rating issue as entitlement to an increased rating for a 
recurrent tumor of the right thigh with traumatic neuropathy 
of the right saphenous nerve, for reasons explained below it 
is in the veteran's best interest to bifurcate this issue to 
address the possibility of a separate rating for a scar.  
Therefore, the issues on appeal are as listed on the first 
page of this decision.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against showing that 
a right hip disorder was caused or aggravated by a service 
connected disability.

2.  The veteran is receiving the maximum schedular rating for 
traumatic neuropathy of the right saphenous nerve.




CONCLUSIONS OF LAW

1.  A right hip disorder was not caused or aggravated by a 
recurrent right thigh tumor with traumatic neuropathy of the 
right saphenous nerve, or by any other service connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310, 3.326 
(2005).

2.  The veteran does not meet the criteria for an increased 
schedular or extraschedular rating for traumatic neuropathy 
of the right saphenous nerve.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 
3.326, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 7819, 
8527 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in June 2002 
and November 2003, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining and associating with the record the 
claimant's service medical records, all identified VA 
treatment records, and all private treatment records for 
which he provided authorizations for VA to obtain his 
records.  The record also shows that multiple VA examinations 
have been held to ascertain the severity of his traumatic 
neuropathy of the right saphenous nerve and/or a VA opinion 
as to the origins of the right hip disorder.

While the September 2004 remand asked the veteran to identify 
the location of all post April 1998 treatment records as well 
as any other relevant medical records so that these records 
could be obtained and associated with the claims file, and 
despite a number of post-remand requests for authorizations 
to obtain these records, no reply was forthcoming from the 
veteran.  Therefore, VA adjudication of this appeal may go 
forward without these records.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-
way street.  If a veteran desires help with his claims, he 
must cooperate with VA's efforts to assist him.); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, VA issued the 
first VCAA letter in June 2002 after the adverse rating 
decision in August 1998.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notice 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As such the lack of full notice prior to the initial decision 
has been corrected, and any error as to when notice was 
provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA failed to fulfill any duty to notify 
and assist the veteran, including because VCAA notice may not 
have been provided in the proper chronological order, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Service Connection Claim

The veteran and his representative maintain that residuals of 
a recurrent right thigh tumor with traumatic right saphenous 
nerve neuropathy caused a right hip disorder.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

With the above criteria in mind, the Board finds that the 
claim must be denied because the record does not include any 
medical opinion evidence linking a current right hip disorder 
to his service connected recurrent tumor of the right thigh 
with traumatic neuropathy of the right saphenous nerve.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board notes that the record first shows the 
veteran's complaints of right hip problems beginning in 
August 1970.  See August 1970 treatment records from A. 
Smith, M.D.  At that time, the veteran complained of a four 
month history of right hip pain.  The diagnosis was 
trochanteric bursitis.  Thereafter, VA and private treatment 
records show the veteran's periodic complaints and/or 
treatment for right hip pain diagnosed as degenerative joint 
disease.  See VA treatment records dated in February 1998 and 
June 1998; treatment records from Baldwin Harbor Physical 
Therapy dated from October 2000 to January 2001.  

The record, however, is devoid of any competent or medical 
opinion evidence establishing the existence of a relationship 
between the hip problem that developed decades after military 
service and his service connected recurrent tumor of the 
right thigh with traumatic neuropathy of the right saphenous 
nerve.  In fact, an October 2000 treatment record from 
Baldwin Harbor Physical Therapy attributed the veteran's 
right hip degenerative joint disease to a fall in 2000.  
Further, March and April 2005 VA examiners noted that x-rays 
in the 1990's showed degenerative arthritis and a "cocca" 
(sic) (coxae?) vera deformity which is thought to be a 
developmental abnormality.  Furthermore, when the record was 
reviewed by a VA physician in July 1998 for the express 
purpose of obtaining such an opinion, it was opined that no 
such relationship existed.  This opinion stands 
uncontradicted by any other medical evidence of record.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

Accordingly, because the all the medical evidence is against 
linking any right hip problem to his service connected 
recurrent tumor of the right thigh with traumatic neuropathy 
of the right saphenous nerve, his claim must be denied.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Increased Rating Claim

The veteran contends that he experiences increased adverse 
symptomatology due to the traumatic right saphenous 
neuropathy, and that an increased rating is warranted.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Historically, a November 1970 rating decision granted 
entitlement to service connection for a recurrent tumor of 
the right thigh with paralysis of the saphenous nerve and 
rated the disability as noncompensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7819 (benign new skin 
growth).  Thereafter, a June 1971 rating decision granted a 
10 percent rating for a recurrent tumor of the right thigh 
with traumatic right saphenous nerve neuropathy under 
38 C.F.R. §§ 4.118, 4.124a, Diagnostic Codes 7819, 8527 
(paralysis of the saphenous nerve).

While the rating warranted for the scarring is the subject of 
the remand below, the 10 percent rating currently in effect 
under 38 C.F.R. § 4.124a, Diagnostic Code 8527, is the 
maximum rating possible under all potentially applicable 
rating criteria which pertain to the saphenous nerve.  See 
38 C.F.R. § 4.124a.  Therefore, an increased schedular rating 
for traumatic neuropathy of the right saphenous nerve is not 
warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2005) to the facts of this case, however, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that neuropathy of the 
right saphenous nerve alone has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's statements to his VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a current disability or the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, as well as 
those of his representative, addressing the origins of the 
hip disorder and the severity of the claimant's traumatic 
neuropathy of the right saphenous nerve are not probative 
evidence as to the issues on appeal.

Finally, the Board also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Service connection for a right hip disorder is denied.

Entitlement to an increased rating for traumatic neuropathy 
of the right saphenous nerve is denied.


REMAND

As noted above, the RO has conceded that the veteran's 
service connected recurrent tumor of the right thigh with 
traumatic neuropathy of the right saphenous nerve includes 
both a neurological disability and a scar.  See rating 
decisions dated in November 1970 and June 1971.   Under 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), it is evident 
that this scar warrants a separate rating rather than being 
combined as a single rating with a neurological disability.  
Specifically, an examination of 38 C.F.R. § 4.124a, 
Diagnostic Code 8527 does not contemplate any disability due 
to scars.  As such, it is evident that the veteran must be 
assigned a separate rating for his scars under an appropriate 
Diagnostic Code set forth in 38 C.F.R. § 4.118.  As the RO 
has yet to consider what specific Diagnostic Code or rating 
is warranted, and because the RO has yet to provide the 
veteran with notice of the new criteria for rating scars that 
became effective August 30, 2002 (see 38 C.F.R. § 4.118 
(2002); 38 C.F.R. § 4.118 (2005)), further development is 
required.  Bernard v. Brown, 4 Vet. App. 384, 393; 38 C.F.R. 
§ 19.31 (2005).  When readjudicating the claim, the RO must 
rate the veteran in a manner consistent with the Court's 
holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Additionally, given the new criteria found at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 and 7802 (2005), on remand, 
the veteran must be afforded a dermatological examination to 
clarify the discrepancies in the size of the scar given by 
the March and April 2005 VA examiners.  Specifically, while 
one VA examiner described the scar as 13 centimeters (cm) in 
length and running longitudinally along the mid medial thigh 
another examiner described the scar as disfiguring, 
depressed, and about 5 to 6 cm in width and breadth.  

Therefore, this issue is REMANDED for the following action:

1.  The veteran is to be afforded a VA 
dermatological examination to ascertain 
the nature and severity of his right 
thigh scars secondary to the surgery to 
remove a right thigh tumor.  The claims 
folder is to be made available for the 
examiner to review for the examination.  
In accordance with the latest AMIE work 
sheet for rating scars, the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints and the nature and 
extent of any right thigh scarring.  The 
RO should also provide the examiner AMIE 
worksheets which would permit the 
examiner to provide the relevant evidence 
necessary to rate the scars under the 
criteria in effect since August 30, 2002, 
for rating skin disorders.  The examiner 
should include unretouched color 
photographs of the affected areas with 
her/his report.  Any opinion offered must 
be accompanied by full and complete 
reasons and bases.

Note:  In providing the above opinions, 
the examiner should reconcile the prior 
March and April 2005 VA opinions as to 
the precise size of any scarring due to 
the tumor excision, as well as the 
disabling quality of any such scar.  

2.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If additional evidence or information 
received, or not received, triggers a 
need for further development, assistance, 
or notice under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the old and new criteria for rating skin 
disabilities, as well as any further 
changes in the VCAA and any other 
applicable legal precedent.  In 
readjudicating the claim, the RO should 
be mindful of the Court's holdings in 
Kuzma and Esteban.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations both old and new considered 
pertinent to the issue on appeal.  A 
reasonable period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the issues remanded.  The 


veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


